UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EARL D. BOONE,
Petitioner,

v.

BETHLEHEM STEEL CORPORATION;
                                                                   No. 96-2634
DIRECTOR, OFFICE OF WORKERS'
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(94-894)

Argued: July 9, 1997

Decided: August 25, 1997

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: William Beveridge, Jr., GOLDMAN, SKEEN &
WADLER, P.A., Baltimore, Maryland, for Petitioner. Richard Wil-
liam Scheiner, SEMMES, BOWEN & SEMMES, Baltimore, Mary-
land, for Respondents. ON BRIEF: Harry Goldman, Jr., Bradford J.
Smith, GOLDMAN, SKEEN & WADLER, P.A., Baltimore, Mary-
land, for Petitioner. Stuart M. Lesser, SEMMES, BOWEN &
SEMMES, Baltimore, Maryland, for Respondent Bethlehem Steel.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Earl Boone appeals from the statutorily mandated affirmance by
the Benefits Review Board (BRB or Board) of the Administrative
Law Judge's denial of Boone's 1989 petition for modification of ben-
efits under the Longshore and Harbor Workers' Compensation Act
(the Act), 33 U.S.C. §§ 901-950.1 Because the ALJ's decision is sup-
ported by substantial evidence, we affirm.

In 1975 Earl Boone suffered a back injury while employed with
Bethlehem Steel Corporation. In 1979 an ALJ determined that Boone
was permanently partially disabled and awarded him compensation
benefits of thirty dollars per week. Since that time, Boone has been
trying to get his benefits modified, claiming that the accident (which
injured his back) has caused the onset of psychological impairment.
Although this case has a long procedural history, the only issue now
before us is whether there was substantial evidence to support the
ALJ's decision to deny Boone's 1989 request for modification on the
ground that Boone's psychological condition had not worsened
between 1982 and 1989.2
_________________________________________________________________
1 The BRB never addressed the merits of the appeal. On September 12,
1996, the BRB sent the parties a notice stating that pursuant to Public
Law No. 104-134, enacted April 26, 1996, any appeal (involving a claim
under the Act) before the BRB was deemed to be affirmed if the appeal
had been pending for one year by September 12, 1996. Because Boone's
appeal fit this category, the BRB informed the parties that the ALJ's
decision was "considered affirmed" and that the affirmance was "the
final order of the Board for purposes of obtaining review in the United
States courts of appeal."
2 Boone argues at length that the ALJ's decision is inconsistent with a
prior decision of this court. Boone has waived this argument, however.
As noted above, an ALJ in 1979 awarded Boone benefits of thirty dollars

                    2
Boone's 1989 petition for modification of benefits was made pur-
suant to § 22 of the Act, which permits modification of a decision
based on a change in the claimant's condition. See 33 U.S.C. § 922.
In his petition, Boone contends that his psychological condition dete-
riorated after 1982, when an ALJ determined that his psychological
impairment did not warrant a change in benefits. The hearing on this
petition for modification was held in 1990.

Boone compares the evidence from two doctors to support his
claim that his condition has worsened since 1982. At a 1982 hearing
_________________________________________________________________
per week because of his back injury. Boone later sought to have his bene-
fits modified by the same ALJ, alleging a deterioration of his back condi-
tion and the onset of psychological impairment. On November 10, 1982,
the ALJ denied Boone's request and the BRB affirmed that decision.
Boone appealed the Board's decision to this court. We affirmed the BRB
on the back condition claim but remanded on the psychological impair-
ment claim, "direct[ing] that, on remand,[Boone's] level of benefits be
increased to account for this disability." Boone v. Director, OWCP
Program, No. 87-2533 (4th Cir. Oct. 13, 1987), slip op. at 11-12. On
remand a second ALJ decided that Boone did not suffer an increased loss
of wage earning capacity due to any psychological impairment and
denied his request for increased benefits. Boone appealed that decision
to the BRB, but he also attached a motion for remand and a petition for
modification. The motion and petition alleged that his psychological con-
dition had worsened since 1982. The BRB granted Boone's motion for
remand, referring his petition for modification to a third ALJ. In the pro-
cess, the BRB dismissed Boone's appeal from the second ALJ's deci-
sion. The BRB allowed Boone the opportunity to move for reinstatement
of his appeal at a later date, but Boone never made such a motion. When
Boone failed to move for reinstatement of his appeal from the second
ALJ's decision, he waived any argument that the ALJ did not comply
with a prior decision of this court.

In August 1989, on remand from the BRB concerning the modification
issue, the third ALJ held hearings and determined that Boone's psycho-
logical condition had not worsened. Boone appealed this decision to the
BRB. The Board concluded that the ALJ failed to weigh the conflicting
medical evidence and remanded the case. In a supplemental decision and
order, the third ALJ reaffirmed his prior decision to deny Boone's
request for modification. It is this decision that was affirmed by the BRB
pursuant to Public Law No. 104-134. And it is only this decision that we
have under consideration.

                    3
Dr. Spodak had testified that Boone suffered from a permanent psy-
chiatric disability of 20%. At the 1990 modification hearing, Dr.
Ascher testified that Boone's psychiatric disability was 75%. Boone
argues that the differences in diagnosis between Dr. Spodak and Dr.
Ascher confirm that his condition has clearly worsened. But Dr.
Ascher, who made the later diagnosis, did not indicate that there was
a change in Boone's condition. Moreover, Dr. Ascher testified that he
thought Dr. Spodak's diagnosis of Boone's impairment was "much
too low". In addition, Dr. Ascher acknowledged that since 1979
Boone had not received any psychiatric treatment and had not been
prescribed any medication.

Two other doctors who testified at the 1990 modification hearing
flatly contradict Boone's claim. Boone's own lawyer sent him to Dr.
Henderson, a board-certified psychiatrist in 1986. Dr. Henderson took
Boone's psychiatric history, performed a mental status examination,
and administered an MMPI. The test results indicated that Boone was
"faking it" or exaggerating his symptoms. Dr. Henderson found no
permanent psychological impairment of any type. In 1990, Dr. Free-
denburg, another board certified psychiatrist, examined Boone to
determine whether Boone's psychiatric condition had worsened since
1982. Dr. Freedenburg is an assistant professor at the University of
Maryland and an instructor in psychiatry at the Johns Hopkins Uni-
versity School of Medicine. Dr. Freedenburg conducted a standard
psychiatric evaluation, consisting of a history, a mental status exami-
nation, and an MMPI. Based upon his evaluation, Dr. Freedenburg
testified that Boone suffered from no work-related psychiatric impair-
ment. Dr. Freedenburg said that Boone's condition had not worsened
since 1982 and "may have actually gotten somewhat better."

Boone and his wife, Norma, also testified. She said that because of
Boone's mental state she did not "demand anything" of him. On bal-
ance, the testimony from Boone and his wife indicates that his condi-
tion had not worsened since 1982. Boone testified that there had been
no real change in his daily routine since 1979. Norma Boone testified
that Boone's worst years were 1978, 1979, and (early) 1980. Since
that period she said that things had been more stable.

The ALJ considered all of this testimony, and it was his duty "to
determine the credibility of witnesses and to ascribe weight to their

                    4
testimony." Pittman Mechanical Contractors, Inc. v. Director,
OWCP, 35 F.3d 122, 127 (4th Cir. 1988). Of course, "[d]eference
must be given the fact-finder's . . . credibility assessments, and we
have emphasized that the scope of review of ALJ findings is limited."
Id. (internal quotation marks and citation omitted). In this case the
ALJ found there was no change in Boone's psychiatric condition
since 1982. As a result, Boone's petition for modification of benefits
was denied. We must uphold the ALJ's finding if there is substantial
evidence to support it. See O'Keeffe v. Smith, Hinchman & Grylls
Assocs., Inc., 380 U.S. 359, 362 (1965). We are satisfied that there is,
and we therefore affirm.

AFFIRMED

                    5